Case 2:21-cv-12508-JMV-AME Document1 Filed 06/14/21 Page 1 of 41 PagelD: 1

Connell Foley LLP

One Newark Center

1085 Raymond Boulevard, 19" Floor
Newark, New Jersey 07102

(973) 436-5800

Attorneys for Plaintiff, Barnabas Health, Inc.
d/b/a RWJBH Corporate Services Inc.

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

BARNABAS HEALTH, INC. D/B/A RWJBH
CORPORATE SERVICES INC., Civil Action No. 21-

Plaintiff,

V.
COMPLAINT

TOUCHSTONE TECHNOLOGY
CONSULTING OPS. INC. D/B/A
TOUCHSTONE HEALTHCARE
SOLUTIONS; BRIAN W. MEAD; JOHN
DOES 1-10 (names being fictitious for
individuals whose identities are currently
unknown); and ABC ENTITIES 1-10 (names
being fictitious for individuals whose identities
are currently unknown),

Defendants.

 

 

Plaintiff Barnabas Health, Inc. d/b/a RWJBH Corporate Services Inc., complaining of
Defendants Touchstone Technology Consulting Ops. Inc., d/b/a Touchstone Healthcare Solutions,
Brian W. Mead, John Does 1-10, and ABC Entities 1-10 (collectively, “Defendants”), alleges as
follows:

SUMMARY OF ACTION

1, In this action, plaintiff seeks judgment against the Defendants for fraud as well as

breach of both the express and implied terms of a valid contract for the delivery of personal

protective equipment, specifically isolation gowns.
Case 2:21-cv-12508-JMV-AME Document1 Filed 06/14/21 Page 2 of 41 PagelD: 2

THE PARTIES

2. Plaintiff Barnabas Health, Inc. d/b/a RWJBH Corporate Services Inc. (““RWJBH”)
is a not-for-profit corporation organized and existing under the laws of the State of New Jersey,
with its principal place of business at 95 Old Short Hills Road, West Orange, New Jersey 080572.

3, Defendant Touchstone Technology Consulting Ops. Inc., d/b/a Touchstone
Healthcare Solutions (“Touchstone”), on information and belief, is a corporation organized and
existing under the laws of the State of Florida, with its principal place of business at 8 Beaver
Brook Road, Ridgefield, Connecticut 06877.

4, Defendant Brian W. Mead (“Mead”), on information and belief, is a shareholder of
Touchstone and a citizen of the State of New Jersey, residing at 8 Beaver Brook Road, Ridgefield,
Connecticut 06877.

5 John Does 1-10, being fictitious names, are individuals whose true identities have
not yet been discovered that have acted in active concert with defendant Mead or otherwise
participated in the wrongful acts against Plaintiff that are set forth herein.

6, ABC Entities 1-10, being fictitious names, are entities whose true identities have
not yet been discovered that have acted in active concert with defendant Mead or otherwise
participated in the wrongful acts against Plaintiff that are set forth herein.

JURISDICTION

7. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §
1332 inasmuch as the plaintiff and all defendants are citizens of different states and the amount in
controversy in this matter, exclusive of interest and costs, exceeds the sum of $75,000.

8. This Court has personal jurisdiction over Defendants by virtue of the fact that the

parties’ contract was to be performed in New Jersey and by Section 8 of the April 28, 2020
Case 2:21-cv-12508-JMV-AME Document1 Filed 06/14/21 Page 3 of 41 PagelD: 3

Purchasing Agreement by and between Touchstone and RWJBH (the “Purchase Agreement”),
described in more detail below, pursuant to which Defendants consented “[t]hat this agreement
shall be governed by the laws of the State of New Jersey, irrespective of choice- or conflict-of-law
provisions.”

VENUE

9. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because the Plaintiff
and Defendants maintain offices and/or transact business in the State of New Jersey, and the
Defendants’ wrongful acts or omissions giving rise to the claims asserted in this action
substantially and materially occurred in the State of New Jersey.

ALLEGATIONS COMMON TO ALL COUNTS
The Purchase Agreement

10. On or about April 28, 2020, RWJBH entered into the Purchase Agreement with
Touchstone for the purchase of 500,000 isolation gowns. A true copy of the Purchase Agreement
is attached hereto as Exhibit A.

11. As set forth herein, upon information and belief, both before and at the time the
Defendants entered into the Purchase Agreement, they had no intention or ability to comply with
its terms. Instead, the Defendants fraudulently induced plaintiff RWJBH to enter into the Purchase
Agreement by misrepresenting the Defendants’ present ability to perform the obligations under
the Purchase Agreement.

12, At the time Defendants entered into the Purchase Agreement, there were three

conditions that the Defendants were required to satisfy (the “conditions”).
Case 2:21-cv-12508-JMV-AME Document1 Filed 06/14/21 Page 4 of 41 PagelD: 4

13. In the event that any of these conditions were not satisfied, R WJBH had the ability
to terminate the Purchase Agreement without penalty, and obtain a full or partial refund of the
initial payment amount.

14. The first condition of the Purchase Agreement provided that the 500,000 isolation
gowns were to be shipped to RWJBH within two (2) business days of the Effective Date, which
was April 28, 2020, and evidence of shipment must be provided the next business day.

15. The second condition of the Purchase Agreement provided that the isolation gowns
were to be delivered no later than fourteen (14) days following the Effective Date.

16. The third condition of the Purchase Agreement provided that the isolation gowns
must weigh 45 grams per square meter, and must meet various other conditions set forth in detail
in an exhibit to the Purchase Agreement. RWJBH was not required to accept the gowns if
Touchstone failed to comply with the conditions of the Purchase Agreement.

17, Section 2 of the Purchase Agreement provided that the gowns were not deemed
accepted unless and until RWJBH had thoroughly inspected and approved of the gowns subsequent
to delivery and that acceptance or non-acceptance would be communicated to Defendants within
one (1) business day after delivery, which was to be on or about May 15, 2020, at the latest.

18. Subject to the satisfaction of these conditions, and in reliance on Defendants’
representations that they had the then-present ability to deliver the goods set forth in the Purchase
Agreement in a timely fashion, RWJBH agreed to pay Defendants $2,750,000.00 for all 500,000
isolation gowns.

19. RWJBH agreed to pay Defendants one-half of the total purchase price, or
$1,375,000.00, upon full execution of the Purchase Agreement and evidence from Defendants that

they could satisfy the conditions.
Case 2:21-cv-12508-JMV-AME Document1 Filed 06/14/21 Page 5 of 41 PagelD: 5

20. On or about April 30, 2020, defendant Mead acknowledged receipt of the purchase
order from RWJBH and the wire of RWJBH’s initial $1,375,000.00 payment, and represented that
he would “provide shipping details with a tracking number.” A true copy of the April 30, 2020
email is attached hereto as Exhibit B. Upon information and belief, this representation was false,
as defendant Mead had no intention to provide the tracking information because he did not have
the promised gowns.

The Defendants’ Defaults and Termination of the Purchase Agreement

21. Defendants did not provide RWJBH with a tracking number and did not deliver the
isolation gowns as required.

22, Qn or about June 23, 2020, almost two months after entering into the Purchase
Agreement, a representative from RWJBH demanded proof from defendants Mead and
Touchstone that the gowns were en route or, alternatively, that Defendants provide plaintiff with
a full refund of the initial $1,375,000.00 payment. A true copy of the June 23, 2020 email is
attached hereto as Exhibit C.

23. On or about that same day, writing in response to RWJBH’s June 23, 2020 email,
defendant Mead falsely represented that the gowns were in a warehouse in New Jersey and that he
was waiting for paperwork to be finalized. He failed, however, to provide any tracking information
to show how or when the gowns had been delivered to the warehouse.

24. Defendant Mead also falsely represented that the initial $1,375,000.00 payment by
RWIJIBH was used to purchase the gowns from the supplier and that he no longer had the money.

25. Despite being asked multiple times by RWJBH over the next two months,

Defendants never provided a tracking number or proof that the goods existed.
Case 2:21-cv-12508-JMV-AME Document1 Filed 06/14/21 Page 6 of 41 PagelD: 6

26. On or about August 7, 2020, RWJBH sent Defendants a Notice of Termination. A
true copy of the Notice of Termination is attached hereto as Exhibit D.

27. Pursuant to Section 7 of the Purchase Agreement, RWJBH requested that the initial
payment, in the amount of $1,375,000.00, be returned within one (1) business day.

28. RWJBH never received the initial payment, or any sum of monies, from
Defendants.

After the Termination of the Purchase Agreement

29. On or about August 28, 2020, RWJBH received an Airbill from Defendants that
was purported to be for the isolation gowns.

30. On or about September 3, 2020, Defendants issued an email to RWJBH asserting
that Defendants were prepared to make delivery of the 500,000 isolation gowns on the following
day, September 4, 2020.

31. In an email to defendant Mead on September 3, 2020, and in light of RWJBH’s
previous termination of the Franchise Agreement, RWJBH stated that it would only accept
delivery of the shipment if all 500,000 isolation gowns were delivered on September 4, 2020 and
if the gowns met all of the specification requirements set forth in the Purchase Agreement. A true
copy of the September 3, 2020 email is attached hereto as Exhibit E.

32. Delivery did not take place on September 4, 2020.

33. On or around September 10, 2020, RWJBH received a second Airbill number from
Defendants.

34, After an internal review, it was determined by RWJBH that the Airbills sent to
RWIJBH were not related to the shipment of the isolation gowns in any way. In other words,

defendants Mead and Touchstone had apparently sent unrelated Airbills to RWJBH with the
Case 2:21-cv-12508-JMV-AME Document1 Filed 06/14/21 Page 7 of 41 PagelD: 7

intention to deceive RWJBH to believe that the Airbills were proof of Defendants’ good faith.
Instead, the Airbills are evidence of Defendants’ continuing fraudulent scheme.

35. On or October 5, 2020, without prior notice from Defendants, a small group of
isolation gowns were delivered to RWJBH’s agent.

36. Upon inspection, the shipment was not in accordance with the specifications set
forth in the Purchase Agreement. Indeed, aside from other defects, the isolation gowns emitted an
odor of some form of a petroleum product.

37. By letter dated October 7, 2020, RWJBH outlined Defendants’ various breaches,
expressly rejected the shipment of gowns, and once again demanded a fuil refund of the initial
payment, in the amount of $1,375,000.00. A true copy of the October 7, 2020 letter is attached
hereto as Exhibit F.

38. To date, despite RWJBH’s termination of the Purchase Agreement in 2020 and
demand for the refund of RWJBH’s payment, Defendants have failed to return RWJBH’s payment
of $1,375,000.00.

FIRST COUNT
(Breach of Contract)

39. Plaintiff repeats, reiterates and realleges each and every allegation made in
paragraphs 1 through 38, supra, as if more fully set forth herein.

AQ, The Purchase Agreement is a valid and enforceable contract by which Defendants
agreed to be bound.

41. Under the Purchase Agreement, Defendants agreed, inter alia, to supply 500,000
isolation gowns to RWJBH in accordance with the three conditions.

42. RWIJBH performed its obligation under the Purchase Agreement by providing
Case 2:21-cv-12508-JMV-AME Document1 Filed 06/14/21 Page 8 of 41 PagelD: 8

Defendants with the initial payment in the amount of $1,375,000.00.

43, Defendants intentionally did not satisfy the conditions of the Purchase Agreement.

44, Defendants have refused to return the initial payment after repeated requests by
RWJBH.

45. Defendants have failed to perform, and are therefore in default and in breach of

their obligations under the Purchase Agreement.

46, As a result of the foregoing, Plaintiff has been damaged in the amount of over
$1,375,00.00.

WHEREFORE, RWJBH demands judgment against Defendants in the amount of the
initial payment ($1,375,000.00), which was paid in accordance with the Purchase Agreement, and
consequential damages, together with interest, attorneys’ fees, and costs of suit.

SECOND COUNT
(Breach of the Implied Covenant of Good Faith and Fair Dealing
in the Alternative to Breach of Contract)

47. Plaintiff repeats, reiterates and realleges each and every allegation made in
paragraphs | through 46, supra, as if more fully set forth herein.

48. Pursuant to the laws of the State of New Jersey, every contract carries with it an
implied duty of good faith and fair dealing in the performance of the contract.

49, With respect to the Purchase Agreement, Defendants breached their duty or good
faith and fair dealing by, inter alia, failing to deliver the gowns to RWJBH pursuant to the terms
of the agreement, and refusing to return the initial payment.

50. Thus, Defendants engaged in deceptive and self-serving practices relating to the

performance of the agreement and failed to fulfill their obligation of good faith and fair dealing,

which failure has damaged RWJBH.
Case 2:21-cv-12508-JMV-AME Document1 Filed 06/14/21 Page 9 of 41 PagelD: 9

51. As a result of the foregoing, Plaintiff has been damaged in the amount of over
$1,375 ,000.00.

WHEREFORE, RWIJBH demands judgment against Defendants in the amount of the
initial payment ($1,375,000.00), which was paid in accordance with the Purchase Agreement, and
consequential damages, together with interest, attorneys’ fees, and costs of suit.

THIRD COUNT
(Common Law Fraud/Misrepresentation)

52. Plaintiff repeats, reiterates and realleges each and every allegation made in
paragraphs 1 through 51, supra, as if more fully set forth herein.

53. By and through the conduct stated above, Defendants made various
misrepresentations to RWJBH.

54, Defendants’ various misrepresentations to RWJBH were material, and RWJBH

relied upon them.

55, Defendants knew that these representations were false.
56, These actions on the part of Defendants constitute fraud in fact and in law.
57. Plaintiff suffered compensatory damages and is also entitled to punitive damages

as a result of the fraudulent and deceitful conduct of Defendants.

WHEREFORE, RWJBH demands judgment against Defendants, together with
compensatory and equitable relief, all remedies available under the law, punitive damages, pre-
and post-judgment interest, attorneys’ fees, costs of suit, and for such other relief that the Court
deems equitable and just.

FOURTH COUNT
(Unjust Enrichment)

58. Plaintiff repeats, reiterates and realleges each and every allegation made in
Case 2:21-cv-12508-JMV-AME Document1 Filed 06/14/21 Page 10 of 41 PagelD: 10

paragraphs 1 through 57, supra, as if more fully set forth herein.

59. At the time of termination of the Purchase Agreement, Defendants were obligated
to refund RWJBH in the amount of the initial payment.

60. Despite its obligation to do so, Defendants failed to refund the initial payment due
and owing under the Purchase Agreement, in the amount of $1,375,000.00.

61. Defendants’ failure to refund RWJBH constitutes unjust enrichment and has
damaged RWJBH.

WHEREFORE, RWJBH demands judgment against Defendants in the amount of the
initial payment ($1,375,000.00), which was paid in accordance with the Purchase Agreement, and
consequential damages, together with interest, attorneys’ fees, and costs of suit.

Connell Foley LLP
Attorneys for Plaintiff,

Barnabas Health, Inc.
d/b/a RWJBH Corporate Services Inc.

By: /s/ John Lacey
Dated: 6/14/21 JOHN P. LACEY
Case 2:21-cv-12508-JMV-AME Document1 Filed 06/14/21 Page 11 of 41 PagelD: 11

CERTIFICATION PURSUANT TO L. CIV. R. 11.2
I certify that, to the best of my knowledge, this matter is not the subject of any other action
pending in any court or of any pending arbitration or administrative proceeding.
Connell Foley LLP
Attorneys for Plaintiff,

Barnabas Health, Inc.
d/b/a RWJBH Corporate Services Inc.

By: /s/ John Lacey
Dated: 6/14/21 JOHN P. LACEY
Case 2:21-cv-12508-JMV-AME Document1 Filed 06/14/21 Page 12 of 41 PagelD: 12

EXHIBIT A
Case 2:21-cv-12508-JMV-AME Document1 Filed 06/14/21 Page 13 of 41 PagelD: 13

PURCHASE AGREEMENT - GOWNS - COVID 19

This Purchasing Agreement (“Agreement”), effective as of the date of the last signature below (“Effective
Date”), is by and between TOUCHSTONE TECHNOLOGY CONSULTING OPS, INC, D/B/A TOUCHSTONE
HEALTHCARE SOLUTIONS, a for-profit company of the State of Florida, located at 8 Beaver Brook Road,
Ridgefield, Connecticut 06877 (“Vendor”) and BARNABAS HEALTH, INC. D/B/A RWJBH CORPORATE
SERVICES, INC., a not-for-profit corporation of the State of New Jersey with offices located at 95 Old Short Hills
Road, West Crange, New Jersey 07052 (“Customer”) (each a “Party,” and collectively “‘Parties”).

 

WHEREAS, Customer desires to purchase from Vendor isolation gowns meeting the specifications and in
the quantities set forth in Exhibit A, attached hereto and incorporated herein (collectively, the ‘‘ Deliverables”), as
well as the associated warranty information and the specifications sheet attached to Exhibit A (the
“Documentation” and, collectively, with the Deliverables, the “ Products”) at a purchase price per Product
inclusive of all applicable duties, tariffs, taxes and shipping costs as identified in Exhibit A (the “Purchase Price”)
and pursuant to the delivery schedule set forth below.

 

WHEREAS, Customer’s obligation to purchase the Products under this Agreement is conditional on
Vendor satisfying the following conditions (the “Conditions”):

1. The total Products identified on Exhibit A or 500,000 Products (the “Shipment”) must be shipped
within two (2) business day of the Effective Date (the “Required Shipment Date”), and Customer
must be provided with evidence that the Shipment has been shipped as of the Required Shipment
Date within one (1} business day of the Required Shipment Date, which evidence will include
appropriate tracking information from a valid shipping company so that Customer can verify that the
Shipment has been shipped to the Delivery Location as of the Required Shipment Date (the
“Shipment Requirement”,

2. The Shipment must be delivered to Owens & Minor, 301 Bordentown Hedding Road, RWJBH COI
Program, Attn: Deno Erickson, Bordentown, NJ 08505 (the “Delivery Location”) no later than
fourteen (14) days following the Effective Date (the “Required Receipt Date”).

3, The Products must be 45 Grams per Square Meter Isolation Gowns - Level 2 meeting the
specifications set forth in Exhibit A and the other conditions set forth in this Agreement (the “Gown
Specification”). Customer shall not be required to Accept (as defined below) or purchase Products
that do not meet this Gown Specification.

If Vendor cannot satisfy any of the Conditions, then Customer may terminate the Agreement without

penalty, obtain a full or partial refund of the Initial Deposit, as set forth in the Agreement, and cancel the shipment
of any unshipped Product,

SUBJECT TO SATISFACTION OF THE AFOREMENTIONED CONDITIONS, the Parties agree
as follows:

1, PRODUCTS; COMPENSATION; PAYMENT TERMS. Vendor agrees to provide to Customer the Products for the
Purchase Price and pursuant to the payment terms as set forth in Exhibit A and in accordance with the
Conditions set forth above and the other terms and conditions set forth in this Agreement. Customer is a tax~
exempt entity and shall therefore not be responsible for taxes with respect to this Agreement. Customer shall
provide a tax-exempt certificate to Vendor upon request.

2. SHIPMENT TERMS; INSPECTION & ACCEPTANCE OF DELIVERABLES. Shipment terms shall be F.0.B.
Delivery Location, Title and risk of loss to the Deliverables shall not pass from Vendor to Customer until they
are delivered to the Delivery Location and Accepted (as defined below) by Customer. No Product shall

Page 1 of 7
363565_I
Case 2:21-cv-12508-JMV-AME Document1 Filed 06/14/21 Page 14 of 41 PagelD: 14

be deemed to have been accepted until Customer has thoroughly inspected and approved of such Product
subsequent to delivery to the Delivery Location (“ Accepted” or “Acceptance”), Customer wili notify Vendor
of Customer’s Acceptance or non-Acceptance of the Products within one (1) business day of receipt of the
Products at the Delivery Location by sending an email to the following Vendor representative at the following
email address: Brian Mead at BMead@touchstoneops.com (the “Notice”). Thus, for example, if the Products
aré delivered to the Delivery Location on Friday through Sunday, Customer will have until the end of the day
on Monday to provide the Notice, and if the Products are delivered to the Delivery Location on Monday,
Customer will have until the end of the day on Tuesday to provide the Notice. Products that Customer
determines to be defective, non-conforming or otherwise not in accordance with Customer's specifications,
including, but not limited to, Products that do not satisfy the Gown Specification (collectively, “Defective’”)
are subject to rejection by Customer and will be held at Vendor’s risk for Vendor’s instructions, and if
Vendor so directs, will be returned at Vendor’s expense. If Vendor does not satisfy the Conditions and/or the
Customer does not Accept the Shipment, Customer shall have the right to terminate this Agreement and, if
applicable, cancel any future shipment of Products without penalty, and receive a refund of any payments
made by Customer to Vendor for Products not purchased by Customer under this Agreement, as set forth in
Section 7 below, and Customer also shall be entitled to reimbursement from Vendor for any costs incurred by
Customer in collecting such refund from Vendor in accordance with Section 7 below.

 

3. WARRANTY

3.1, General. Vendor warrants (i) that the Products shall be new, merchantable and free from defects for a
period of one (1) month subsequent to Acceptance, or for any longer period set forth in Vendor's
warranty provided in the Documentation, (which warranty shall contain the entire term of the
Manufacturer’s (as defined below) warranty, which Manufacturer warranty shall be passed on to
Custamer, as set forth below), and if, during this warranty period, there is a defect in any of the Products,
at Customer’s election, either Vendor shall provide new, non-defective Products without charge to
Customer within the time frame requested by Customer or Customer shall be able to return the Defective
Product(s) to Vendor at Vendor's expense for a credit equal to the Purchase Price of such Defective
Product(s}; (ii) that Customer shall receive free, good and clear title to each Product; (iii) that the
Products shall conform with the applicable laws, rules, regulations and requirements of each governing
or accrediting body having or asserting jurisdiction, including, without limitation, the United States Food
and Drug Administration (the “FDA”); (iv) that each Product shall conform with publicly recognized
safety standards in effect on the date of Acceptance; (v) Customer’s use of the Deliverables, in
accordance with the Documentation, will not infringe any third-party’s intellectual property rights,
security interest, or other encumbrance or right; and (vf) that each Deliverable shall conform to and
perform as specified in the Documentation. Vendor will indemnify, defend and hold Customer and its
affiliates and its and their officers, trustees, employees and agents harmless for any breach of the
foregoing warranties,

 

3,2, FDA Approval: Recall. Vendor represents, warrants and covenants that each Product: (1) is approved by
the FDA for the purposes set forth in its labeling or instructions for use, (ii) is indicated for medical
purposes, and (iii) has received marketing clearance from the FDA under Section 510(k) of the Food and
Drug Administration Act for such purposes or is registered with the FDA as exempt from such
registration as a Class I or Class IT device. Vendor represents and watrants that there have been no
citations or corrective actions by the FDA or any equivalent international governmental body against
Vendor or the manufacturer of the Products (the “Manufacturer’) with respect to the Products, their
operation, as applicable, or any part or component thereof. Vendor further represents and warrants and
covenants that (i) it is authorized to distribute the Manufacturer’s Products, and (ii) it shall pass on to
Customer the benefit of any warranties, indemnifications and other protections relating to the Products
provided to Vendor by the Manufacturer under the contract between Vendor and Manufacturer relating
to the purchase of the Products (the “Vendor-Manufacturer Contract "), and Customer shall be a third
party beneficiary under the Vendor-Manufacturer Contract, Vendor shall notify Customer within the

Page 2 of 7
863569_1
Case 2:21-cv-12508-JMV-AME Document1 Filed 06/14/21 Page 15 of 41 PagelD: 15

time period required by law or the FDA or other applicable governmental body regarding any Product
recalls and shall be responsible for reimbursing Customer for its reasonable and documented costs
associated with the actions taken in response to a recall that Vendor or the Manufacturer has instructed
Customer to take, whether required by the FDA or other applicable governmental body or voluntarily
recommended or required by the Vendor or the Manufacturer, and at no additional charge to Customer
Vendor shall replace such Product with a Vendor product that has been evaluated and accepted by
Customer as clinically comparable. Vendor will indemnify, defend and hold Customer and its affiliates
and its and their officers, trustees, employees and agents harmless for any breach of the foregoing
representations and warranties.

4. CONFIDENTIALITY. Vendor shall keep confidential all information provided by Customer hereunder as well
as the existence of this Agreement (collectively, “Confidential Information”), Vendor agrees to maintain as
confidentiai, and not disclose Confidential Information disclosed to it or use Confidential Information except
to provide the Products. The provisions of this Section will not apply to information (i) developed by the
Vendor without the use of or access to Customer’s proprietary information; (ii) that is or becomes publicly
known without a breach of this Agreement by Vendor or its agents; (iii) disclosed to Vendor by a third party
not required to maintain its confidentiality; or (iv) that is already known to Vendor at the time of disclosure.
This Section 4 shall survive expiration or termination of this Agreement.

5, INSURANCE. Vendor shall maintain (i) commercial general lability insurance with limits of not less than one
million U.S. dollars ($1,000,000) per occurrence and three million U.S. dollars ($3,000,000) in the annual
aggregate; (iD workers’ compensation insurance for the benefit of the Vendor’s personnel as required by
applicable law, and (iii) employer’s practice liability insurance with a minimum single combined limit of
liability of not less than one million U.S. dollars ($1,000,000) per occurrence The general liability insurance
obtained and maintained by Vendor pursuant to this Agreement shall name RWJ Barnabas Health, Inc, and its
affiliates and its and their respective officers, directors, trustees and employees (the “RJWBH Parties”) as
additional insureds. All certificates of insurance shall provide that Customer be notified at least thirty (30)
days prior to the termination, cancellation or material modification of such insurance. A copy of Vendor’s
insurance certificate is attached hereto as Exhibit B. Vendor shall cause all insurance to remain in full force
and effect throughout the term of this Agreement. The foregoing insurance policies shall be on a primary and
non-contributory basis to any other insurance that may be provided by, or afforded to, Customer.

6. LIMITATION OF LIABILITY. WITH THE EXCEPTION OF A PARTY’S INDEMNIFICATION
OBLIGATATIONS HEREUNDER, GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR VIOLATION
OF APPLICABLE LAWS, AND THIRD-PARTY CLAIMS, NEITHER PARTY SHALL BE LIABLE FOR
LIQUIDATED, INDIRECT, EXEMPLARY, INCIDENTAL, SPECIAL OR CONSEQUENTIAL
DAMAGES, EXPENSES OR COSTS.

7. TERMINATION. If Vendor does not satisfy the Conditions set forth above, delivers Defective Products
(including Products that do not satisfy the Gown Specification), or if Vendor otherwise materially breaches
the Agreement, Customer shall have the right to terminate this Agreement, without financial penalty, upon
notice to Vendor, which notice may be delivered by electronic means to the email address set forth in Section
2 above. Upon termination of this Agreement, any payments that have been paid to Vendor by Customer for
Products that have not been purchased by Customer under this Agreement, including, but not limited to,
payments for Preducts that have not been Accepted by Customer (collectively “Deposit Refunds”) shall be
returned to Customer within one (1} business day of the termination of this Agreement. Vendor also shall
reimburse Customer for any costs Customer incurs in collecting such Deposit Refunds from Vendor within
ten (10} business days of Vendor’s receipt of Customer’s invoice regarding such collection costs.

8, COMPLIANCE WiTH LAW & POLICY; CHOICE OF LAW, Vendor shall perform its obligations hereunder in
compliance with applicable laws, rules and regulations, including, but not limited to, all applicable anti-

Page 3 of 7
363569_)
Case 2:21-cv-12508-JMV-AME Document1 Filed 06/14/21 Page 16 of 41 PagelD: 16

10,

II,

bribery and anti-corruption laws, including the Foreign Corrupt Practices Act of 1977, and applicable
policies, procedures and protocols of Customer. This Agreement shall be governed by the laws of the State of
New Jersey, irrespective of choice- or conflict-of-law principles.

No DISQUALIFIED OR EXCLUDED PARTIES. Vendor represents that (i) it has not been convicted of a
criminal offense related to health care; (iI) it is not currently listed by a federal or state agency as debarred,
excluded or otherwise ineligible for participation in federally or state funded health care programs or federal
procurement or non-procurement program (an “Exclusion Action”); and (iii} is not listed in any applicable
exclusion database, including, but not limited to: (a) the United States Department of Health and Human
Services’ Office of Inspector General’s List of Excluded Individuals/Entities; (b) the General Services
Administration’s Excluded Parties List System; (c) the United States’ System for Award Management, (d) the
United States Treasury Specially Designated Nationals List; (e) the State of New Jersey Consolidated
Debarment Report and (f) the Specially Designated Nationals and Blocked Persons list and all other sanctions
lists administered by the United States Treasury’s Office of Foreign Assets Control (collectively, the
“Exclusion Databases”). For purposes of this paragraph, “Vendor” is defined as the entity entering into this
contract, and/or its principals, employees, directors and officers and shareholders (provided, however, that, if
Vendor is publicly traded, the term “Vendor” shall not include shareholders owning publicly traded shares of
Vendor), Vendor further agrees that it will immediately notify Customer in the event that Vendor has been
convicted of a criminal offense related to healthcare, been subject to an Exclusion Action and/or has been
listed in any Exclusion Database, Customer will have the immediate right to terminate this Agreement,
without penalty, if Vendor has been convicted of a criminal offense related to healthcare, has been subject to
an Exclusion Action and/or has been listed in any Exclusion Database.

NOTICE, Except as otherwise set forth in this Agreement, any notice required to be given will be deemed to
have been served properly if sent via nationally recognized overnight courier (¢.g., FedEx, UPS, USPS) or via
certified mail with delivery confirmation and properly addressed to the Parties. Notice will deemed given on
the delivery date set forth in the delivery confirmation. Notice to Customer shall be sent to the following
addresses: (i) RWJBarnabas Health, 2 Crescent Place, Oceanport, NJ 07757, Attention: Phil Maneri, System
Vice President, Sourcing and Contracts; and (ii) RWJBarnabas Health, 95 Short Hills Road, West Orange, NJ
07052, Attention: David A. Mebane, Esq., General Counsel.

MUSCELLANEOUS. This Agreement (i) shall not be assigned, delegated or transferred by Vendor without the
prior written consent of Customer; (li) is intended to inure only to the benefit of Vendor and Customer, and
shall not be construed to create any right in any third-party; (ili) shall not be modified or amended except by
way of a written agreement duly executed by each Party; and (iv) shall supersede any conflicting or additional
provision in any requisition, purchase order, invoice, or other document issued by a Party with respect to the
subject matter thereof. The faifure of either Party to enforce any provision of this Agreement shall not be
deemed a waiver of such right to enforce such provision, The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other provision thereof, which shal]
remain in full force and effect, This Agreement, together with Exhibit A, constitutes the entire agreement
between the Parties with respect to the subject matter hereof, and supersedes all prior or contemporaneous
negotiations, representations, agreements and understandings of a Party relating hereto, whether written or
oral, In the event of a conflict between any provision of this Agreement and the provision of any other
document executed by the Parties that relates to this Agreement, the provision of this Agreement shall prevail,
To the extent applicable, Vendor agrees that until the expiration of four (4) years after furnishing Products
pursuant to the Agreement, Vendor shall make available, upon request of the Comptroller General, or any of
their duly authorized representatives, this Agreement and the books, documents and records of Vendor that
are necessary to certify the nature and extent of the costs for which Customer seeks reimbursement. Any
provision of this Agreement that due to its nature is intended to survive termination of this Agreement shall
survive termination of this Agreement. This Agreement may be executed in two or more counterparts, each of
which shall be an original, but all of which together shall constitute one and the same instrument. The Parties

Page 4 of 7

283565_]
Case 2:21-cv-12508-JMV-AME Document1 Filed 06/14/21 Page 17 of 41 PagelD: 17

agree to accept and be bound by electronically transmitted copies of this Agreement, including electronic
signatures of the Parties.

IN WITNESS HEREOF, Customer and Vendor have caused this Agreement to be signed and delivered
by their duly authorized agents as of the Effective Date.

BARNABAS HEALTH, INC.

D/B/A RWJBH CORPORATE SERVICES, INC.

Signature:

Name:
Title:

Date:

863569.

Phe Wlanwre

 

Phil Maneri

 

VP Contracting

 

April, 28 2020

Page 5 of 7

TOUCHSTONE TECHNOLOGY CONSULTING OPS, INC.
D/B/A TOUCHSTONE HEALTHCARE SOLUTIONS

oe? |
Signature: owe Kak |

Name: Brian W. Mead
Title: Managing Partner

Date: April, 28, 2020
Case 2:21-cv-12508-JMV-AME Document1 Filed 06/14/21 Page 18 of 41 PagelD: 18

1,

863569_1

EXHIBIT A

PRODUCTS, PURCHASE PRICE & PAYMENT TERMS

Product Specifications/Documentation. The Products shall be 45-50 GSM (Grams per Square Meter), FDA-
Approved AAMI Isolation Gowns - Level 2 meeting the attached specifications and the associated
Documentation, including, without limitation, the warranty information attached hereto or provided within one (1)
business day following the Effective Date.

Purchase Price, Customer shall pay Vendor for the Products at a purchase price per Product inclusive of all
applicable duties, tariffs, taxes and shipping costs of Five U.S. Dollars and Fifty U.S. Cents ($5.50) (the “Unit

Purchase Price”) for a total purchase price for all 500,000 Products of Two Million and Seven Hundred and Fifty

Thousand U.S. Dollars ($2,750,000.00) (the “Total Purchase Price”).

Payment Terms. Customer shall pay Vendor the Total Purchase Price according to the following payment
schedule:

a

Initial Deposit. Following full execution of this Agreement and the provision of evidence that is
reasonably satisfactory to Customer that Vendor can satisfy the Conditions set forth in the Agreement,
Customer shall pay to Vendor via wire transfer One Million Three Hundred and Seventy-Five Thousand
U.S, Dollars ($1,375,000.00), which represents a deposit of Fifty Percent (50%) of the Total Purchase
Price (the “Initial Deposit"), For the avoidance of doubt, the Parties acknowledge and agree that the entire
amount of the Initial Deposit shall be returned to Customer in the event that Customer does not purchase
any Products under the Agreement (e.g., because Vendor is not able to satisfy the Conditions and/or
Customer does not Accept the Products, and Customer terminates the Agreement in accordance with its
terms), as set forth in Section 7 of the Agreement. Likewise, Customer shall be entitled to a pro-rata
refund of the Initial Deposit to the extent that Customer does not purchase at least Fifty Percent (50%) of
the Shipment, such as, for example, if Vendor is unable to provide all of the Products by the Required
Receipt Date or some (but not all} of the Shipment is not Accepted by Customer and/or the Customer
terminates the Agreement in accordance with its terms prior to receipt and Acceptance of at least 250,000
Products. As specified in Section 7, the Initial Deposit (or the applicable pro rata portion thereof) shall be
returned to Customer within cne (1) business day of the termination of the Agreement. As specified in
Section 7, Vendor also shall reimburse Customer within ten (10) business days of receipt of a written
invoice therefore for any costs that Customer incurs in collecting from Vendor any refunds of the Initia!
Deposit (or applicable pro rata portion thereof} that Vendor is obligated to pay to Customer under the
Apreement,

Final Payment, Within one (1) business day of Customer’s Acceptance of the Shipment (or any portion
thereof), Customer shall pay to Vendor One Million Three Hundred and Seventy-Five Thousand U.S.
Dollars ($1,375,000.00), which represents the remaining Fifty Percent (50%) of the Total Purchase Price,
or, if less than all of the Products are delivered by the Required Receipt Date and Accepted by Customer
or Customer Accepts less than all of the Products in the Shipment, the applicable portion of the Total
Purchase Price due to Vendor for the Products received and Accepted by Customer in accordance with the
Agreement.

Page 6 of 7
Case 2:21-cv-12508-JMV-AME Document1 Filed 06/14/21 Page 19 of 41 PagelD: 19

EXHIBIT B
VENDOR’S INSURANCE CERTIFICATE

SEE ATTACHED

Page 7 of 7
863569_L
Case 2:21-cv-12508-JMV-AME Document1 Filed 06/14/21 Page 20 of 41 PagelD: 20

EXHIBIT B
Case 2:21-cv-12508-JMV-AME Document1 Filed 06/14/21 Page 21 of 41 PagelD: 21

Lauren Zalepka

Fram: Massey, Abiah

Sent: Thursday, April 30, 2020 9:25 AM

To: Strollo, Paula; Maneri, Philip; Checchio, Diane; Massey, Abiah
Subject: FW: TAG#372-001 - PO# POSBCOG00022487 - RWJBarnabas Health
Attachments: TOUCHHEALTH.png

HI AIL,

Vendor's acknowledgment Is below. Thank you.

From: Brian Mead

Sent: Thursday, April 30, 2020 9:19 AM

To: Massey, Abiah

Cc: Mike Madupati ; Brittany Bhavani; CA Rajesh; CA A Rajesh ; Brian Mead
Subject: Re: TAGHS72-001 - PO# POSBC0000022487 - RWJBarnabas Heaith

*** This is an External Email ***
Abiah:

lt was a pleasure speaking with you this morning. | apologize for not
acknowledging this mail yesterday although | was entrenched in a number of
things at the time of receipt.

Touchstone Healthcare Solutions, and its Parent company Touchstone Technology
Consulting Ops. Inc. acknowledge receipt of the attached email, including the wire
of the down payment, and Purchase Order. Touchstone Healthcare Solutions has
orocessed most of the order and will finalize the details with the Manufacturer this

morning.

Upon receipt of the official Tracking number for your SOQK AAMI Level 2 Isolation
Gowns, we will provide you the shipping details with a tracking number so as to
account for your order.

Abiah, | thank you for your Trust, please don't hesitate to call me at any time with

any questions, We are here to serve you, and RW Barnabas. Thank you again, we
look forward to working with you and the RW Barnabas Team.

Stay Well, Stay Safe.
Case 2:21-cv-12508-JMV-AME Document1 Filed 06/14/21 Page 22 of 41 PagelD: 22

Sincerely Yours,

Brian W. Mead

Managing Partner

Touchstone Healthcare Solutions, (DBA)
“In Touchstone We Trust"
203-825-4000 Corporate

203-885-6772 Mobile/Text

www. touchstoneops.com
www. sapknowledge. training

  

 

From: Massey, Abiah <Abiah.Massey@rwibh.org>

Sent: Thursday, April 30, 2020 8:58 AM

To: Brian Mead <BMead@touchstoneops.com>

Subject: RE: TAGH#37 2-001 - PO# POSBC0000022487 - RWJBarmabas Health

Brian,
Can you please confirm receipt of PO ? Thank you.

Best,

Abiah Massey-Gill

Senlor Buyer | Purchasing

8:00am - 4:00pm EST

2 Crescent Place | Oceanport | NJ 07757

@ 732-923-8641 | 64 Abiah.Massey@RVWJBH,org

RW.Barnabas

HEALTH

Customer Service is ready to answer your questions about requisitions, purchase order status, invoices, payments
and product returns. Please call Monday — Friday from 8:30 to 3:30 at (732-443-3448) or via email at
custamerservice@RWJBH.or

 

 
Case 2:21-cv-12508-JMV-AME Document1 Filed 06/14/21 Page 23 of 41 PagelD: 23

RW.JBarnabas

HEALTH

NOTICE: This e-mail and its attachments, if any, may contain legally privileged and/or confidential information
protected by law, It is intended only for use by the named addressee(s). If you are not the intended recipient of
this e-mail, any dissemination, distribution or copying of this e-mail and its attachments, if any, is strictly
prohibited. If you have received this transmission in error, please immediately notify the sender by telephone or
by reply e-mail, and permanently delete this e-mail and the attachments, if any, and destroy any printouts.

From: Massey, Abiah

Sent: Wednesday, April 29, 2020 2:48 PM
To: 'BMead@touchstoneops.cam' <BMead@touchstoneops.com>

Ce: Strollo, Paula <Paula.Strollo@rwibh.org>; Manerl, Philip <Philip. Manerl@rwibh.org>; Checchio, Diane
<Dlane.Checchio@rwibh.org>

Subject: TAGH372-001 - PO# POSBC0000022487 - RWJBarnabas Health
Importance: High
Brian,

Attached please find PO# POSBC0000022487, and payment confirmation is below for your review. Can you please
confirm this order ? Thank you.

Payment Reference #7400017559 in the amount of $1,375,000.00 was processed via ACH today.

 

 
    
     

 

      

 

 

Thank you.

a Sa TT
= ! Voucher tn | aauice | adview! Date ‘Invoice Humber Gross ‘Paid Amount

$s8co01 00269105 |1 04/29/2020 |POSBC0000022487 1,375,000.00

 

 

 

 

 

 

Best,

Abiah Massey-Gill

Senior Buyer | Purchasing

8:00am - 4:00pm EST

2 Crescent Place | Oceanport | NJ 07757

@ 732-923-8641 | Bi Abiah Massey@RVWJBE.org

RW.Barnabas

HEALTH

Customer Service is ready to answer your questions about requisitions, purchase order status, invoices, payments
and product returns, Please call Monday — Friday from 8:30 to 3:30 at (732-443-3448) or via email at
customerservice@RWJBH.org
Case 2:21-cv-12508-JMV-AME Document1 Filed 06/14/21 Page 24 of 41 PagelID: 24

 

 

 

 

 

 

 

Purchase Order
RW.JBarnabas
HEALTH CHANGE ORDER Dispatch via E-Mail
Purchase Order Date Revision Page
POSBCO000022487 o4f29/2020 1 - 04/29/2020 1
. . Payment Terms Frelght Terms Ship Vla
Saint Barnabas Corporation Due Immediately FOR destination FED EX
95 Old Short Hills Rd Buyer Phone Currency
West Orange NJ 07052 Massey-Giil, Abiah USD
Uniled States Ship Ta: 301 Bordentown Hedding Road
ATTN: Deno Ericksen -RWJBH-COF Program
Vendor 0000209063 Bordentown Nu 08505
Vendor Ac#: United States
Vendor Ph#:
> BHl Ta: P.O. Box 337 Total # of PO Lines: 2
TOUCHSTONE TECHNOLOGY GONSULTING OPS INC West Long Branch NJ 07764
TOUGH STONE KEALTH CARE SOLUTION United States
8 BEAVER BROOK ROAD
RIDGEFIELD CT 06877
Tax Exempt? Y Tax Exempt ID: 221-494-446 Replenishment Option: Standard
iLn-Sch Vendor ltem/Mfg Item/Descrintion Mfc if Quantity UOM PO Price Extended Amt ]
4- 7 AAMILEVEL 2 EA
AAMI LEVEL 2 250,000.00 5,50 1,375,000,00
Isolation Gowns AAMI Level 2
Schedule Total —_1,375,060.960
“* Payment Terms : 50% down and 60% due upon Recelpt ***
Involee#INVO01 Attached for Down Payment
ltam Total 1,375,060.06
2- 1 AAMILEVEL 2 EBA
250,00¢,00 5.50 2,375,000.00
Tsolation Gowns AAMI Level 2
Schedule Total __1,3754.900,00
*** Payment Terms : 50% down and 50% due upon Receipt **"
Item Total L.375.000.00
Total PO Amount
*“ PURCHASE AGREEMENT ATTACHED ***
VENDOR CONTACT :
Brian W. Mead

Managing Pariner
203-825-4000 Corporate
203-885-6772 Mobile/Text
BMead@touchstoneops.com

 

Authorized Signature

Onde Pe ek

 

 

 
Case 2:21-cv-12508-JMV-AME Document1 Filed 06/14/21 Page 25 of 41 PagelD: 25

 

 

 

 

 

 

RWJBarnabas Purchase Order
HEALTH CHANGE ORDER Dispatch via E-Mail
Purchase Order Date Revision Page
POSBCO000022487 64/29/2020 1 - osf29/2020 2
. Payment Terms Freight Terms Ship Vila
Saint Barnabas Corporation Due Immediately OR destination FED EX
95 Old Short Hills Rd Buyer Phone Currency
West Orange NJ 07052 Massey-Gill Abiah usD
United States Ship To: 301 Bordentown Hedding Road
ATTN: Deno Erickson -RWJBH-COl Program
Vendor 0000209063 Bordentown NJ 08505
Vendor Ac#: United States
Vendor Ph#:
BI To: P.O, Box 337 Total # of PO Lines: 2
TOUCHSTONE TECHNOLOGY CONSULTING OPS INC West Long Branch NJ 07764
TOUGH STONE HEALTH CARE SOLUTION United States
8 BEAVER BROCK ROAD

RIDGEFIELD CT 06877

Tax Exempt? Y Tax Exempt iB: 221-494-440 Replenishment Option: Standard
Ln-Sch Vendor Item/Mfg Item/Description Mfq iD Quantity UOM PO Price Extended Amt |

COMMENTS:

The Purchase Order Number must appear on each package and all carrespondence to include the Packing Slip, Invelce and

Bill of lading. Product substitutlons and price changes may not be made without prior approval by the Purchasing

Department. Terms and Conditions are available upon request. This agreement is governed by the laws of the State of New
ersey,

IMPORTANT - INVOICING ADDRESS HAS CHANGED.

Please send your Invoice to elther the PO Box IIsted below or the email address IIsted below:
PO Box 337, Wes! Long Branch, NJ 07764

EMAIL: APInvoices@rwjbh.org

RWJBarnabas Health and its affillates ls an equal opportunity employer and federal coniractor or subcontractor,
Consequently, the parties agree thal, as applicable, thay will abide by the requirements of 41 CFR 60-1.4(a), 41 CFR
60-300.5(a) and 41 CFR 60-741,5(a) and thal these laws are Incorporated hereln by reference, These regulations prohibit
discrimination agalnst qualifled individuals based on their status as protected veterans or individuals wilh

disabilities, -and prohibit discrimination agalnst all Individuals based on thelr race, color, religion, sex, sexual

orantatton, gender Identity or natlonal origin, These regulations require that covered prime contractors and
subcontractors take affirmative action to employ and advance in employment Individuals without regard {0 race, cotor,
raligion, sex, sexual orlentation, gender identity, national origin, protected veteran status or disablity, The partles

also agree that, as applicable, they will ablde by the requirements of Executive Order 13496 (29 CFR Part 471, Appendix
A to Subpart A), relating to the notice of employee rights under federal tabor laws,

Vendor shall supply a completed Manufacturer Disclosure Statement for Medical Device Security (MDS2) In accordance with
the HIMSS (Healthcare Information and Menagement Systems Society). This is a requirement for HIPAA @-PHI documentation.

No medical device containing ¢-PHI can ba placed into operation at any RWJBH affiliate location without recelving the
express approval from the affillate information Security Officer,

The Madicai Equipment Check-off List and SC-6 document must be filed with the ClO or IT Director.
Specific Recommendations for outside-serviced equipment:

. Vendor {o certify operation on-site prior to patient use and provide documentation.
- if Preventive Mainfenance(s) are required during the warranty perlod, consider If the vendor should supply and

document,
: Provision should be made to continue after warranty Preventive Maintenance(s) without a gap In Preventive

Malntenance intervals,
Ganeral Provisions for medical equipment:

Vendor shoutd supply one service manual and one additional operator manual for BME document file.

Ifa service manual is not provided then documentation of Inspection or PM Intervals needs to be provided.
Consider service personnel training.

Ail electrical equipment within a patient care area must comply with VL60601-01, NFPA 89, and any other
applicable electrical safety standards.

- All medical equipment with clinica! alarms is to be assessed in relation to the JCAHO PSG requirement and
hospital polly.

- All infusion devices are to comply with tha JCAHO IV Pump PSG.

 

Authorized Signature

Cre Le Pa ett

a,

 

 

 
Case 2:21-cv-12508-JMV-AME

RWJBarnabas
HEALTH

Saint Barnabas Corporation
85 Old Short Hills Rd

West Orange NJ 07052

United States
Vendor 0000209083
Vendor Ac#:

Vendor Phi#:

TOUCHSTONE TECHNOLOGY CONSULTING OPS ING
TOUCH STONE HEALTH CARE SOLUTION

8 BEAVER BROOK ROAD

RIDGEFIELD CT 06877

Tax Exempt? ¥ Tax ExemptiD: 221-494-440

lkn:Sch Vendor [tem/Mfg Item/Descrlption Mfg ID Quantity

- All telemetry purchases require FCC registration,
Consult Faciliiles Engineering regarding power and Infrastructure needs,
Contact BME for inventory after selup and before patient use.

Document 1 Filed 06/14/21 Page 26 of 41 PagelD: 26

Purchase Order

CHANGE ORDER Dispatch via E-Mail

 

Purchase Order Date Revision Page
POSBCO000022487 04/29/2020 1 + 04/29/2020 3
Payment Terms Frelght Terms Ship Vla
Due Immediately FOB destination FED EX

Buyer Phone Currency

 

 

Massey-Gill ,Abiah uso

 

Ship To: 301 Bordentown Redding Road
ATTN: Deno Erickson -RWJBH-CO!l Program
Bordentown NJ 08505
United States

BHI To: P.O. Box 337 Total # of PO Linas: 2

West Long Branch NJ 07764
United States

Replenishment Option: Standard

UOM PO Price Extended Amt

All price information submitted to RWJBarnabas Health is proprielary and may be utllized at the discretion of

RWJBarnabas Health.

If shipping charges contractually apply, ship Bill 3rd Party via FedEx Account # 321460291. FOB Destination, If combined
shipping welght exceeds 159 Ibs., call 888-457-5854 for carrier instructions prior to shipping. Insert our PO# In

recipient 2nd address field.

 

Authorized Signature

ae

 

 

 
Case 2:21-cv-12508-JMV-AME Document1 Filed 06/14/21 Page 27 of 41 PagelD: 27

EXHIBIT C
Case 2:21-cv-12508-JMV-AME Document1 Filed 06/14/21 Page 28 of 41 PagelD: 28

Lauren Zalepka

From: Brian Mead <BMead@touchstoneops.com>
Sent: Tuesday, June 23, 2020 5:00 PM

To: Checchio, Diane

Ce: , Maneri, Philip; Mike Madupati

Subject: Re: Touchstone Gowns

Attachments: touchhealthlogo.png

importance: High

*** This is an External Email ***
Diane:

| have read your email although as mentioned in my previous mail, it was an
estimation of timely delivery, and never a guarantee. Due to the circumstances, it
is impossible to guarantee, or control delivery timelines do to the governmental
Red Tape and Customs Challenges. | understand the frustration, | at no point in my
discussions ever wanted to delay the process and by all indications based on what
my original discussions were, the opening of India allowing PPE into the USA would
streamline the process. This | felt was clearly a positive due to the challenges of
both Quality and delivery from China.

Unfortunately, the RW Barnabas was one of the first orders to be allocated and
shipped by the supplier, from India, and due to the red tape associated with the
new export agreement, between the USA and India, there is a communication lag
and disconnect between the administration bureaucracies and the field customs.

The RW Barnabas Gowns are shipped and sitting in a warehouse in New Jersey,
and as of today, | have learned there is some paperwork they await to allow
complete clearance. As mentioned, and conveyed from our original discussions, all
monies deposited as consideration for the purchase of these gowns were used to
purchase them from the supplier. The Supplier as mentioned has repeatedly
claimed they have performed, and have sent the goods as per the sales order
agreement. The supplier, after continuous requests for a refund, refuses such, as
they state they have shipped and performed, and the goods are no longer in their
control.
Case 2:21-cv-12508-JMV-AME Document1 Filed 06/14/21 Page 29 of 41 PagelD: 29

To that end, as mentioned before, we are working diligently through the RedTape
and will deliver the goods in its entirety. Touchstone Healthcare Solutions is not in
a position to refund the monies forwarded for the procurement of the gowns as
the money is no longer in our control. | completely understand the level of
consternation this has created, although | can assure you and all others, | will make
sure we deliver. Please be advised we have engaged an international Legal council
to assist in this process, and with the challenge. Together we are looking to
accelerate the issue.

Diane, | have been in business for over thirty years, acting as a true fiduciary,
where lama sincere "Trusted Advisor". | pride myself on my track record, and
reputation my company is known. Although not infallible, we stay with our clients,
face the unattractive situations head-on, and work through the issues, | know this
is not what you or the powers within want to hear, although it is the reality,

Again, | will keep you abreast of the advancements with the administrative Red
Tape, once the Isolation Gowns are released | will notify you. | sincerely am pained
having to face this situation, as | know you were a supporter of Touchstone
Healthcare Solutions moving forward in establishing Touchstone Healthcare as an
authorized vendor of RW Barnabas. | know this seems to be a bad decision at this
point, although | assure you and RW Barnabas, we will make it right.

Thank You for your consideration, | will be in touch.

Sincerely Yours,

Brian W. Mead

Managing Partner

Touchstone Healthcare Solutions (DBA)
203-825-4000 Corporate
203-885-6772 Mobile/Text

www, touchstoneaps.com
www. sapknowledge. training
Case 2:21-cv-12508-JMV-AME Document1 Filed 06/14/21 Page 30 of 41 PagelD: 30

 

 

From: Checchio, Diane

Sent: Tuesday, June 23, 2020 2:12 PM
To: Brian Mead

Cc: Maneri, Philip

Subject: Touchstone Gowns

Brian,

We need confirmation on the gowns by tomorrow. If not we need to move on and expect a full refund. We ordered the
gowns with the expectation we would receive them in 7-10 days. | could understand a slight delay but we still don’t have
proof these were shipped,

Please advise ASAP via email.

Thank you,

Diane

Diane Checchio

RWJBarnabas Health

diane.checchlo@rwibh.or

 

 

RW.JBarnabas
HEALTH

NOTICE: This e-mail and its attachments, if any, may contain legally privileged and/or confidential information
protected by law. It is intended only for use by the named addressee(s). If you are not the intended recipient of
this e-mail, any dissemination, distribution or copying of this e-mail and its attachments, if any, is strictly
prohibited, If you have received this transmission in error, please immediately notify the sender by telephone or
by reply e-mail, and permanently delete this e-mail and the attachments, if any, and destroy any printouts.
Case 2:21-cv-12508-JMV-AME Document1 Filed 06/14/21 Page 31 of 41 PagelD: 31

EXHIBIT D
Case 2:21-cv-12508-JMV-AME Document1 Filed 06/14/21 Page 32 of 41 PagelD: 32

RW.Barnabas

HEALTH

Barry H, Ostrowsky
President and
Chief Executive Officer

August 7, 2020

VIA CERTIFIED MAIL, R.R.R,

Brian W. Mead

Managing Partner

Touchstone Technology Consulting Ops., Inc.
D/B/A Touchstone Healthcare Solutions

8 Beaver Brook Road

Ridgefield, Connecticut 06877

EMAIL: BMead@touchstoneops.com

Re: Notice of Termination and Demand for Full Refund of Initial Deposit
[PO Number POSBC0000022487]

Dear Mr. Mead:

Reference is made to the Purchase Agreement for Gowns —- COVID-19 Services, dated April 28, 2020 (the
“Apreement”}, by and between Touchstone Technology Consulting Ops. Inc. d/b/a Touchstone Healthcare
Solutions (“Touchstone”), and Barnabas Health, Inc. d/b/a RWJBH Corporate Services, Inc. (““RWJBH”).
Touchstone has failed to perform its obligations under the Agreement, including failure to deliver the gowns
(“Products”) in accordance with the terms of the Agreement. Accordingly, RWJBH hereby terminates the
Agreement, effective August 7, 2020 (the “Termination Date”).

Touchstone shall refund RWJBH the entire Initial Deposit paid of $1,375,000, within one (2) business day
of the Termination Date. Payment shall be made by Touchstone to RWJBH in accordance with the wire transfer
instructions attached to this letter. In the event the Initial Deposit is not received by RWJBH in full within one (1)
business day of the Termination Date, RWJBH reserves the right to exercise any and all rights and remedies
available to it at law or in equity to enforce its rights under the Agreement, including but not limited to collection
of the Initial Deposit, any interest available thereon, and any and all legal fees, expenses and other costs of

collection.

RWJBH appreciates your cooperation. Please feel free to contact me with any questions.

Whip

Rovert Taylor
SVP Supply Chain

Ve

  

Ce: P. Maneri
RWJBH General Counsel

95 Old Short Hills Road
West Orange, NJ 07052
Case 2:21-cv-12508-JMV-AME Document1 Filed 06/14/21 Page 33 of 41 PagelD: 33

RW.Barnabas

HEALTH

NOTICE: This e-mail and its attachments, if any, may contain legally privileged and/or confidential information
protected by law, It is intended only for use by the named addressee(s). If you are not the intended recipient of
this e-mail, any dissemination, distribution or copying of this e-mail and its attachments, if any, is strictly
prohibited. If you have received this transmission in error, please immediately notify the sender by telephone or
by reply e-mail, and permanently delete this e-mail and the attachments, if any, and destroy any printouts.
Case 2:21-cv-12508-JMV-AME Document1 Filed 06/14/21 Page 34 of 41 PagelD: 34

EXHIBIT E
Case 2:21-cv-12508-JMV-AME Document1 Filed 06/14/21 Page 35 of 41 PagelD: 35

Lauren Zalepka

From: Taylor, Bob <Bob,Taylor@rwjbh.org>

Sent: Thursday, September 3, 2020 12:22 PM

To: BMead@touchstoneops.cam

Ce: Maneri, Philip; Bierds, Margot; Lauren Zalepka; Retterer, Brian; Fitzgerald, Tim
Subject: Delivery of isolation Gowns

Importance: High

Mr. Mead,

| have been made aware from Owens and Minor that you are prepared to make delivery on September 4, 2020 the
500,000 isolation gowns that were ordered with Touchstone Technology Consulting Ops Inc on Purchase Order number
POSBCOG00022487,

Although you are in breach of the agreement, specifically paragraph 1 in which you agreed to ship product within two
(2) business days of the effective date of April 28, 2020, we are prepared to accept shipment of the product to resolve
and close this Issue provided the following;

Touchstone Technology Consulting Ops Inc will deliver to the Owens and Minor Distribution Center located in
Bordentown, NJ as stated in paragraph two of the agreement all, but not less than all, of the 500,000 isolation gowns

and,

Upon internal Inspection we validate that the gowns meet the specification requirements stated in paragraph 3 and
further detalled in Exhibit A

\f Touchstone Technology Consulting Ops Inc is not able to deliver all, but not less than all, of the 500,000 gowns to the
Owens and Minor Bordentown warehouse on September 4, 2020 and/or the gowns cdo not meet the specifications as
described in the agreement we will not accept the product and will refuse any further attempts to deliver praduct to
RW Barnabas Health or any of our agents. Additionally we will pursue ail legal courses of action to recoup the advanced
funds due to breach of agreement,

Please confirm via email by replying to all on this email that you have received this communication and that the delivery
for September 4, 2020 will constitute all, but not less than all, of the contracted product.

Sincerely,

Robert Taylor
SVP Supply Chain

Bob Taylor

SVP Supply Chain RWJBarnabas Health
2 Crescent Place | Oceanport, NJ 07757
0; 732-923-8634

e: Bob. Taylor@rwibh.or

 
Case 2:21-cv-12508-JMV-AME Document1 Filed 06/14/21 Page 36 of 41 PagelD: 36

EXHIBIT F
Case 2:21-cv-12508-JMV-AME Document1 Filed 06/14/21 Page 37 of 41 PagelD: 37

RW Barnabas

HEALTH

Barry H, Ostrowsky
Prasident and
Chief Executive Officer

October 7, 2020

VIA CERTIFIED MAIL, R.R.R.

Brian W. Mead

Managing Partner

Touchstone Technology Consulting Ops., Inc.
D/B/A Touchstone Healthcare Solutions

8 Beaver Brook Road

Ridgefield, Connecticut 06877

EMAIL: BMead@touchstoneops,com

Re: Notice of Termination and Demand for Full Refund of Initial Deposit
[PO Number POSBC0000022487]

Dear Mr. Mead:

Reference is made to the Purchase Agreement for Gowns ~ COVID-19 Services, dated April 28,
2020 (the “Agreement’), by and between Touchstone Technology Consulting Ops. Inc. d/b/a Touchstone
Healthcare Solutions ("Touchstone"), and Barnabas Health, Inc. d/b/a RWJBH Corporate Services, Inc.
("“RWJBH"). Enclosed please find prior correspondence including August 7, 2020 notice of termination
and September 3, 2020 email regarding failed delivery of September 4, 2020,

fam once again writing to advise Touchstone continues to be in breach of the Agreement and to
demand full refund of the entire initial Deposit paid of $1,375,000, within one (1) business day of the date
of this letter in accordance with the wire transfer instructions attached to this letter. In the event the Initial
Deposit is not received by RWJBH in full within one (1) business day of the date of this letter, RWJBH
reserves the right to exercise any and all rights and remedies available to it at law or in equity to enforce
its rights under the Agreement, including but not limited to collection of the Initial Deposit, any interest
available thereon, and any and all legal fees, expenses and other costs of collection.

As outlined in the attached August 7, 2020 letter, Touchstone failed to deliver the gowns
("Products") in accordance with the terms of the Agreement (within two business days of the effective
date of April 28, 2020). Via email dated September 3, 2020 (enclosed) we did provide Touchstone with
an opportunity to comply with the contract, despite the ongoing breach of same, by agreeing to the
proposed September 4, 2020 delivery day by advising we would accept

all, but not less than all, of the 500,000 isolation gowns and, upon internal inspection
we validate that the gowns meet the specification requirements stated in paragraph
3 and further detailed in Exhibit A. if Touchstone Technology Consulting Ops Inc is
not able to deliver all, but not less than all, of the 500,000 gowns to the Owens and
Minor Bordentown warehouse on September 4, 2020 and/or the gowns do not meet
Case 2:21-cv-12508-JMV-AME Document1 Filed 06/14/21 Page 38 of 41 PagelD: 38

the specifications as described in the agreement we will not accept the product and
will refuse any further attempts to deliver product to RWJ Barnabas Health or any of
our agents.

Despite making arrangements and ensuring personnel were ready and waiting for the September 4,
2020 shipment, no product arrived.

On Monday October 5, 2020, a small portion of the contracted amount of product was delivered
without prior communication with RWJBH. Not only does Touchstone continue to be in breach of the
contract for delivery of less than the contracted amount, despite months passing, inspection of the
product provided revealed same did not meet the terms of the contract, as specified in paragraph 3 and
further detailed in Exhibit A.

‘Indeed, upon inspection many boxes were noted to be covered in black particulate material had
a musty/miidew odor; the product itself had an odor of petroleum when opened: many boxes were wet
beneath the shrink wrap; the manufacturer seal of many of the boxes appeared to be broken and re-
taped; the gowns were too small to be secured closed without tearing; and many were clearly improperly
made with velcro closures glued rather than stitched, small, loose cuffs, etc.

As a resuit, RWJBH hereby rejects the products delivered not only because same were woefully
out of the time period contemplated by the contract and after notice of termination of same, but also
because the product does not meet the specifications as outlined in the contract.

RWJBH appreciates your cooperation. Please feel free to contact me with any questions.
RWJBH appreciates your cooperation. Please feel free to contact me with any questions.

Very truly yours,

lal

Robert Taylor
SVP Supply Chain

Ce: P. Maneri
RWJBH General Counsel

95 Old Short Hills Road
West Orange, Nt 07052
 
IE Document1 Filed06/14/21 Page 40.

 
 
